          Case 2:18-cv-01688-AJS Document 1 Filed 12/20/18 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LABORERS' COMBINED FUNDS OF                     )
WESTERN PENNSYLVANIA, as agent for              )
Philip Ameris and Paul V. Scabilloni,           )      Civil Action No.
trustees ad litem, Laborers’ District Council   )
of Western Pennsylvania Welfare and             )
Pension Funds, and the Laborers’ District       )
Council of Western Pennsylvania and its         )
affiliated local unions,                        )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )
                                                )
INCHES NURSERY, INC., RANDY J.                  )
INCHES, RYAN J. INCHES and KATIE                )
ANN CAMP,                                       )
                                                )
                       Defendants.              )


                                           COMPLAINT

                                     COUNT I
    Laborers’ Combined Funds of Western Pennsylvania, et al. v. Inches Nursery, Inc.
                              ERISA Collection Action


               1.      Jurisdiction of this action arises under §502 and §515 of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §1132 and §1145,

§404(b) 29 U.S.C. §1104, §406 29 U.S.C. §1106, §409 29 U.S.C. §1109, and also under §301

of the Labor-Management Relations Act of 1947 ("LMRA"), 29 U.S.C. §185, in that

Inches Nursery, Inc. has failed to pay wage deductions and fringe benefit contributions to

Plaintiff in violation of a certain Collective Bargaining Agreement entered into with the Laborers'

District Council of Western Pennsylvania through Local Union No. 373 (hereinafter "Union"), an

employee organization.

               2.      Plaintiff Laborers' Combined Funds of Western Pennsylvania (hereinafter

"Funds"), is a Pennsylvania non-profit corporation which maintains its principal place of
           Case 2:18-cv-01688-AJS Document 1 Filed 12/20/18 Page 2 of 8



business at 12 Eighth Street, 3rd Floor, Pittsburgh, Pennsylvania 15219-5140. Philip Ameris is

an employee trustee and Chairman of the Boards of Trustees of the Laborers' District Council

of Western Pennsylvania Welfare and Pension Funds.               Paul V. Scabilloni is an employer

trustee and Secretary of the Boards of Trustees of the Funds.

                3.      The trustees of the Funds, which are employee fringe benefit plans

established and maintained within the meaning of ERISA, have designated Plaintiff Funds as

their agent for the collection of contributions to the Funds on behalf of the trustees, participants,

and beneficiaries of said Funds.

                4.      The Union on its own behalf and on behalf of its local affiliated unions,

has designated Plaintiff Funds as their agent for the collection of monies required to be paid by

employers to the Laborers' District Council Dues Deduction Funds ("Dues Fund").


                5.      Defendant   Inches    Nursery,    Inc.    ("Contractor")   is   engaged    in

the business of operating a landscape company, with its principal place of business at 1005

Stoops Ferry Road, Moon Township, Pennsylvania 15108.

                6.      Defendant Contractor is bound by a labor agreement ("Agreement") with

the Laborers' Union pursuant to which Defendant Contractor was obligated to submit certain

monthly payments to Plaintiff Funds for pension, welfare, education and training and dues for

the benefit of employees covered under such Agreement.

                7.      In violation of such Agreement, Defendant Contractor has failed to make

timely payments of principal contributions and wage deductions to Plaintiff Funds through

October 2018, which has resulted in an estimated principal deficiency of $439,315.14.              In

addition, interest through December 31, 2018 of $82,571.98, and late charges/liquidated

damages of $51,703.49 are due to Plaintiff Funds, for a total deficiency of $573,590.61.

Interest will continue to accrue after December 31, 2018 at the rate of $180.54 per day.




                                                -2-

TADMS:5071733-1 000004-010359
           Case 2:18-cv-01688-AJS Document 1 Filed 12/20/18 Page 3 of 8




                8.      Plaintiff Funds also claim any additional amounts which may be shown to

be due as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $50,000.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one and one-quarter (1¼%) percent per month and late charges/liquidated

damages at ten (10%) percent times such amounts owed. In the alternative, Plaintiff reserves

the right to assert a claim for such additional amounts due either in this or a separate legal

action.

                9.      Plaintiff Funds have demanded payment of these amounts, but

Defendant Contractor has neglected and continues to neglect to pay such amounts.

                10.     Pursuant to the Agreement and trust agreements of the Funds,

Defendant Contractor is also obligated to Plaintiff Funds to pay its reasonable attorneys’ fees of

twenty percent (20%) of the total delinquency, but not less than One Thousand Dollars

($1,000.00). Such fees and expenses total $114,718.12 through December 31, 2018. Plaintiff

Funds also claim attorneys’ fees of twenty percent (20%) on any additional amounts shown to

be due to Plaintiff Funds until the termination of this case. In the alternative, the amount of

such fees may be determined by the Court.

                11.     Defendant Contractor's failure to pay such delinquencies has caused

such trust funds to suffer loss of investment income, to incur additional administrative

expenses, and has resulted in less monies being available to provide pension, medical, and

other fringe benefits to covered workers and their families.

                12.     Plaintiff Funds are without an adequate remedy at law and will suffer

immediate, continuing and irreparable injury and damage unless Defendant Contractor is

ordered to specifically perform under the federal statutes and Agreement and is restrained from

continuing to refuse to perform as thereunder required.


                                               -3-

TADMS:5071733-1 000004-010359
           Case 2:18-cv-01688-AJS Document 1 Filed 12/20/18 Page 4 of 8




                WHEREFORE, Plaintiff Laborers’ Combined Funds of Western Pennsylvania

demands the following relief against said Defendant Contractor:


                (a) A preliminary and/or permanent injunction enjoining Defendant Contractor

from violating the terms of such agreements and directing Defendant Contractor to make

immediate payment of all monies past due and timely payments of all monies to become due to

Plaintiff Funds pursuant to such agreements, and enjoining Defendant Contractor from

disposing of assets; and

                (b) For a money judgment in favor of Plaintiff Funds and against Defendant

Contractor in the sum of $688,308.73, plus such additional amounts shown to be owed to

Plaintiff Funds until termination of this case, plus additional interest, late charges/liquidated

damages, attorneys' fees of twenty percent (20%) of the total amount due and costs of suit; and

                (c) For the Court to retain jurisdiction of the case pending compliance with its

orders; and

                (d)     For such other and further relief as the Court may deem just.


                                        COUNT II
                Laborers’ Combined Funds of Western Pennsylvania, et al. v.
                   Randy J. Inches, Ryan J. Inches and Katie Ann Camp
                           ERISA Breach of Fiduciary Duty Action


        13.     Plaintiff Funds repeat the foregoing allegations as if fully set forth
        14.     At all times material hereto, Randy J. Inches served as the Chief Executive

Officer and President; Ryan J. Inches served as the Vice President; and Katie Ann Camp

served as the Secretary and Treasurer (collectively referred to as the “Individual

Defendants”); of Defendant Contractor at the address listed in Paragraph 5.

        15.     At all times material, the Individual Defendants were responsible for overseeing

the collection of all monies payable to Defendant Contractor resulting from the work performed

by laborers employed under such Agreement.


                                                 -4-

TADMS:5071733-1 000004-010359
           Case 2:18-cv-01688-AJS Document 1 Filed 12/20/18 Page 5 of 8




        16.     At all times material, the Individual Defendants were also responsible for

overseeing the submittal of monthly remittance reports and fringe benefit contributions to the

Plaintiff Funds.

        17.     At all times material, the Individual Defendants also had check signing authority

and the right to make decisions as to what obligations and/or payments of Contractor were to

be paid and which ones were not to be paid.

        18.     At the time such fringe benefit contributions became due and payable by

Contractor to the Funds, such monies became assets of the Plaintiff Funds.

        19.     At all times material, the Individual Defendants were aware of the obligations of

Defendant Contractor to timely pay fringe benefits to the Plaintiff Funds.

        20.     At all times material, the Individual Defendants were aware that Defendant

Contractor failed to timely pay all required fringe benefits to the Funds.

        21.     Nevertheless, the Individual Defendants prioritized payment of corporate

expenses that personally benefitted them over payment to the Funds.

        22.     Based upon the foregoing, the Individual Defendants constitute “fiduciaries"

under ERISA.

        23.     Based upon the foregoing, the Individual Defendants violated their duty of loyalty

to the beneficiaries of the Funds.

        24.     Based upon the foregoing, the Individual Defendants also breached their

fiduciary duties to the Funds by failing to cause Contractor pay to the Plaintiff Funds such

contributions once they became due and payable, and are therefore personally liable for all

fringe benefits and associated interest, liquidated damages/late charges, attorneys’ fees and

legal costs owed by Contractor to Plaintiff Funds.

        25.     The estimated principal contributions owed to the Funds through November 2018

total $404,169.93. In addition, interest through December 31, 2018 of $75,966.22 and

liquidated damages/late charges of $47,567.21 are due to Plaintiff Funds for a total deficiency


                                                -5-

TADMS:5071733-1 000004-010359
            Case 2:18-cv-01688-AJS Document 1 Filed 12/20/18 Page 6 of 8




of $527,703.36. Interest will continue to accrue after December 31, 2018 at the rate of $166.10

per day.

          26.   Plaintiff Funds also claim any additional amounts which may be shown to be due

as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $46,000.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one and one-quarter (1¼%) percent per month and late charges/liquidated

damages at ten (10%) percent times such amounts owed. In the alternative, Plaintiff reserves

the right to assert a claim for such additional amounts due either in this or a separate legal

action.

          27.   Plaintiff Funds have demanded from the Individual Defendants payment of all

such amounts due, but such the Individual Defendants have neglected and continue to neglect

to pay such amounts.

          28.   Pursuant to ERISA, Defendant Contractor and the Individual Defendants are also

obligated to Plaintiff Funds to pay its reasonable attorneys' fees of twenty (20%) percent of the

total delinquency or $1,000.00 whichever is greater.            Such fees and expenses total

$105,540.67 through December 31, 2018. Plaintiff Funds also claim attorneys’ fees of twenty

(20%) percent on any additional amounts shown to be due to Plaintiff Funds until termination of

this case. In the alternative, the amount of such fees may be determined by the Court.


          WHEREFORE, Plaintiff Funds demand that judgment be entered against Randy J.

Inches, Ryan J. Inches and Katie Ann Camp in the amount of $633,244.03, plus interest from

December 31, 2018, at a per diem rate of $166.10, plus legal costs, plus additional charges and

fees.




                                               -6-

TADMS:5071733-1 000004-010359
           Case 2:18-cv-01688-AJS Document 1 Filed 12/20/18 Page 7 of 8




                                       COUNT III
                Laborers’ Combined Funds of Western Pennsylvania, et al. v.
                   Randy J. Inches, Ryan J. Inches and Katie Ann Camp
                           State Common Law Conversion Action


        29.     All previous paragraphs are incorporated by reference herein.

        30.     Pursuant to such Agreement, the Individual Defendants caused Inches Nursery,

Inc. to withhold monies from its employees' wages for union dues and legislative funds that

were required to be remitted to the Plaintiff Funds.

        31.     In violation of the Agreement, Inches Nursery, Inc. failed to remit such wage

deductions to the Plaintiff Funds.

        32.     At all times relevant to this action, the Individual Defendants had the authority

and the responsibility to remit such employee wage withholdings to the Plaintiff Funds.

        33.     The Individual Defendants exercised dominion and control over the employee

wage withholdings estimated at $35,145.21, and authorized and/or permitted such monies to be

used to pay other purported creditors of Inches Nursery, Inc.


        34.     Plaintiff Funds also claim any additional amounts which may be shown to be due

as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $4,000.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one and one-quarter (1¼%) percent per month. In the alternative, Plaintiff

reserves the right to assert a claim for such additional amounts due either in this or a separate

legal action.
        35.     Based upon the foregoing, the Individual Defendants intentionally converted

such monies that were rightfully due and payable to the Plaintiff Funds.



                                               -7-

TADMS:5071733-1 000004-010359
           Case 2:18-cv-01688-AJS Document 1 Filed 12/20/18 Page 8 of 8




        36.     Plaintiff Funds are also entitled to receive from the Individual Defendants interest

on such late payments ($6,605.76 through December 31, 2018), plus additional interest from

December 31, 2018 of $14.44 per day.


        WHEREFORE, Plaintiff Funds demand entry of a judgment in its favor and against

Randy J. Inches, Ryan J. Inches and Katie Ann Camp in the amount of $41,750.97 plus

additional interest from December 31, 2018 and costs of suit.



JURY TRIAL DEMANDED                           TUCKER ARENSBERG, P.C.



                                              /s/ Jeffrey J. Leech
                                              Jeffrey J. Leech
                                              PA I.D. No. 19814
                                              jleech@tuckerlaw.com
                                              Neil J. Gregorio, Esquire
                                              PA I.D. No. 90859
                                              ngregorio@tuckerlaw.com
                                              1500 One PPG Place
                                              Pittsburgh, PA 15222
                                              (412) 566-1212
                                              Attorneys for Plaintiff




                                                -8-

TADMS:5071733-1 000004-010359
